IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STEVEN JONES,                     : No. 133 EM 2019
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
COURT OF COMMON PLEAS OF          :
PHILADELPHIA COUNTY, PENNSYLVANIA :
CRIMINAL DIVISION P.C.R.A. UNIT,  :
                                  :
                Respondent        :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.